Citation Nr: 1524920	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is of record.  

In August 2014, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from July 1970 to May 1971.

2.  Peripheral neuropathy of the upper and lower extremities did not have its onset during service or within a year of service discharge, is not related to service including presumed exposure to herbicide agents, and it is not secondary to, or otherwise permanently worsened beyond its natural progression by service-connected coronary artery disease or type 2 diabetes mellitus.

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right and left upper extremities was not, nor is presumed to have been incurred in active duty and is not proximately due to, or otherwise aggravated by service-connected coronary artery disease or type 2 diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2014).

2.  Peripheral neuropathy of the right or left lower extremity was not, nor is it presumed to have been incurred in active duty and is not proximately due to, or otherwise aggravated by service-connected coronary artery disease or type 2 diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veterans Claims Assistance Act of 2000 (VCAA) notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

As relevant to the matters adjudicated on the merits herein, the Veteran was sent a VCAA notice letter in January 2011, prior to the initial adjudication of these claims. The aforementioned VCAA notice letter addressed these claims with respect to direct and secondary service connection and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the claims decided herein, there is no timing of notice defect. 

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein. 

As pertinent to the Veteran's claim for VA compensation for bilateral upper and lower extremity peripheral neuropathy, the Board finds that the Veteran's relevant service and post-service medical records from private and VA sources have been obtained and associated with the evidence.  The claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's bilateral upper and lower extremity peripheral neuropathy with his period of active service and/or service-connected coronary artery disease or type 2 diabetes mellitus.  

During the pendency of the claim, and pursuant to the Board's August 2014 remand, the Veteran underwent a VA examination in October 2014, in which nexus opinions addressing the peripheral neuropathy issues were obtained (he presented for a VA examination in February 2011, which the examiner did not perform).  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case.  The representative's April 2015 Informal Hearing Presentation expressed dissatisfaction with the October 2014 VA examination in that the examiner applied the wrong standard when rendering the opinions.  For reasons that are fully explained below the Board finds there are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims decided on the merits herein.  

The representative also asserted the VA examination was inadequate because the physician did not consider critical treatment records from Dr. R. W, which were only added to the Veteran's records after the opinion was obtained, and that the remand stated the records should be added first so they could be considered by the examiner.  The precise wording in the body of the remand is "[p]rior to the examination, all outstanding, pertinent medical records should be obtained, to include those from Dr. RW."  The Board's use of the word "should" reflects the preferential sequence of the development; it is not a mandate.  Furthermore, the only cardiology records from Dr. R. W that were not previously considered date from July 2010 through December 2013 and focus primarily on the Veteran's heart condition.  To the extent that these records address the Veteran's peripheral neuropathy, they only support the VA examiner's conclusion that the peripheral neuropathy is related to chemotherapy.  

The Board finds that the aforementioned VA examination report and the nexus opinions obtained are adequate for adjudication purposes with respect to the matters that will be decided on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The development that was accomplished, obtaining additional records and the examination report, is substantially compliant with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

In November 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the Travel Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the onset of the neuropathy, an element important to substantiate the Veteran's claims of entitlement to service connection, to include as secondary to his service-connected coronary artery disease and type 2 diabetes mellitus.  The Veteran's representative also stated a favorable nexus opinion, a critical element to substantiate the claim, and supporting documents would be submitted within 60 days of the hearing. See pages 2, 3, and 10 of the hearing transcript.  Thus, important aspects needed to substantiate the claim were covered during the hearing.  The claims were also remanded to obtain additional medical evidence.  Given the testimony elicited at the hearing and the additional development of the claims that occurred as a result of the August 2014 remand, the Board finds that the Veterans Law Judge has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of these claims, the Board finds that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation bilateral upper and lower extremity peripheral neuropathy.

II. Pertinent Laws and Regulations for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); organic diseases of the nervous system are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board broadly construes this category to include peripheral neuropathy.  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The Veteran served in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."). 

For veterans exposed to an herbicide agent during active military, naval, or air service certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2014). 

During the pendency of this appeal, VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended 38 C.F.R. §§ 3.307(a) (6) (ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 FR 54763-66 (Sept. 6, 2013); 38 C.F.R. § 3.307(a) (6) (ii) (2013); see also Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  See 78 FR 54763-66 (Sept. 6, 2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

III. Analysis

The Veteran's service treatment records, to include examination reports, contain no evidence of complaints, findings or diagnosis associated with peripheral neuropathy in the upper or lower extremities.  See STRs.

His DD Form 214 shows he served in Vietnam from July 1970 to May 1971, so his exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f).

Post service medical records show no complaints or findings or peripheral neuropathy prior to October 28, 2010.  See pages 35, 41, 47, 51, 55, 59, 67, and 83 of Medical Treatment Records - Non Government (MTR - NGT) received November 30, 2011; page 91 of MTR - NGT received July 26, 2010; and April 2010 VA examination.  On that date, however, the Veteran reported tingling although no diagnosis was made.  See pages 31 and 33 of MTR - NGT received November 30, 2011.

The Veteran also testified to having no neurological problems prior to his chemotherapy treatment.  See page 10 of Hearing Testimony in Virtual VA.

Therefore, the Board concludes that service connection is not warranted on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309 (a) or based on herbicide exposure under 38 C.F.R. § 3.309 (e) since the onset of the peripheral neuropathy was in October 2010, which was 39 years after separating from military service.  In light of his testimony that his symptoms did not emerge until after he had chemotherapy, the Board also concludes that service connection is not available based on continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the Veteran does not contend nor does the evidence suggest that his peripheral neuropathy is related to his military service, this aspect of the claim for service connection on a direct basis is denied.

Moving on to service connection on a secondary basis, two elements are clearly met.  The Veteran has a current diagnosis of bilateral upper and lower peripheral neuropathy and service connection has been established for coronary artery disease and type 2 diabetes mellitus.  The final element of a link between the claimed disability and a service-connected disability on either on a causal or aggravation basis must be established to grant the claims, and this is determined based on a preponderance of the evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical evidence in favor and against the claims has been obtained regarding the etiology of the Veteran's peripheral neuropathy.  A diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, and has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In support of the claim, Dr. R. W. submitted a statement that was received in January 2013.  In it he stated that he had treated Veteran regarding general health problems and recently bilateral peripheral neuropathy in bilateral upper and lower extremities.  Based on a review of his available medical records as well as clinical notes and examination, the physician opined that it is as likely as not that the peripheral neuropathy is due largely, if not entirely aggravated by, complications of his coronary artery disease with artery bypass graft and atrial fibrillation.  This assessment was based on physical examination, relevant information obtained from the National Institute of Health, and training and experience as a physician.

The probative value of this opinion is significantly diminished since the rationale was expressed in general terms with no specific explanation provided.  Although he offered a website address for the National Institute of Health as support for his conclusion, he again did not explain how it related to the Veteran's particular circumstances.  Furthermore, while he stated he considered the Veteran's medical records and clinical notes, the Board's review of Dr. R. W.'s clinical notes and records contain no indication that he even suspected any type of link between the Veteran's peripheral neuropathy and heart disability.  Instead, his records show he believed the peripheral neuropathy was related to the Veteran's chemotherapy.  In this regard, treatment records in April 2011, March 2012, and December 2012 note the Veteran had some neuropathy due to the chemotherapy.  See pages 13, 14 and 16.  Given the physician's own clinical notes that link peripheral neuropathy to chemotherapy, it is unclear how he came to a contrary opinion.

The RO attempted to obtain an opinion, but the February 2011 VA examiner found "no valid reason that would show a peripheral neuropathy of the legs and fingers is due to any coronary disease or bypass grafting or atrial fibrillation", so he did not perform the requested examination.   He provided no basis for this opinion or for his opinion that the peripheral neuropathy was due to the Veteran's recent chemotherapy treatment.  See page 1 of CAPRI records received February 11, 2011.  Consequently, this opinion lacks probative value.

Dr. J. B. offered medical opinions in February and July 2011.  In February he stated that the Veteran reported some tingling and stinging/burning dysesthesias in the fingertips and feet after chemotherapy and his impression was that hand and foot paresthesias secondary to sensory motor peripheral polyneuropathy was most likely associated with chemotherapy induced neuropathy.  In July he opined that the peripheral neuropathy found on nerve conduction studies was most likely due to chemotherapy since the Veteran had been treated with Fluorouracil and Oxaliplatin, both of which can cause peripheral neuropathy.  See pages 1 and 3 of MTR - NGT received February 21, 2012.  Since Dr. J. B. offered no rationale for his opinion and he indicated that other treatable causes of neuropathy should be ruled out, the opinion lacks probative value, so the Veteran was afforded another VA examination.  See page 7 of MTR - NGT received February 21, 2012.

In October 2014, the Veteran was provided a VA examination that is the most comprehensive since it provides opinions for secondary service connection that address type 2 diabetes mellitus and coronary artery disease, and is accompanied by rationales that support the opinions.  The physician noted the Veteran had moderate motor polyneuropathy involving all 4 extremities, which he opined is less likely than not caused or aggravated by coronary artery disease or diabetes mellitus.  He stated that there is convincing evidence that the Veteran's peripheral neuropathy is due to prior chemotherapy for colon cancer.  The Veteran stated that his neuropathy symptoms began while receiving chemotherapy and the examiner found that this description is typical for chemotherapy related nerve toxicity.  The onset of these symptoms ("tingling") is noted in his contemporaneous Oncology records at Dr. C. P's office.  He added that this is also substantiated in the Neurology records of Dr. J. B when his neuropathy was diagnosed.  He stated that chemotherapy is a well-known cause of peripheral neuropathy and that the Veteran's clinical presentation is absolutely classic for chemotherapy induced neuropathy.

The VA physician also noted that diabetes can be causal or aggravating factors for neuropathy, but after examining the Veteran and searching his records, he could find no clear evidence of such in this case.  The Veteran's attending Cardiologist Dr. R.W provided a supportive opinion and cited to the Institute of Medicine, but he did not cite any evidence specific to the Veteran's particular case.  The Veteran's own history and the history reflected in the medical record (abrupt onset of neuropathy of both hands and feet while receiving chemotherapy) do not fit with diabetic peripheral neuropathy (which more typically would have gradual onset in the feet and then only later the upper extremities).  He also looked for evidence of other types of diabetic neuropathy such as diabetic mononeuropathy and could find none.  

The VA physician stated that coronary artery disease could cause or aggravate neuropathy, but he could find no clear evidence of that occurring in this case.  As an example, he searched for evidence of ischemic damage to nerves caused by coronary disease and/or bypass surgery resulting in or aggravating peripheral neuropathy and could find no evidence that this veteran's peripheral neuropathy has been caused or aggravated by such.  The Veteran's peripheral neuropathy progression has been as expected with known moderate chemotherapy induced peripheral sensory motor polyneuropathy, so there is no reason to suspect that the condition has been aggravated beyond expected natural progression by any other condition (including service connected diabetes and heart disease).

While diabetes mellitus and coronary artery disease could possibly cause or aggravate peripheral nerve damage in some cases, the examiner emphasized that no clear evidence of cause/aggravation was found in this case.  Instead, there is clear evidence that the Veteran's polyneuropathy was caused by chemotherapy for colon cancer and no evidence was found to indicate aggravation beyond expected natural progression.  See C & P Exam received October 22, 2014.

Not only did the VA examiner provide strong support for linking the Veteran's bilateral upper and lower extremity neuropathy to chemotherapy treatment for a nonservice-connected disability, but he also ruled out type 2 diabetes mellitus and coronary artery disease as a cause or aggravating factor. 

As noted previously, the Veteran's representative asserted that the VA physician applied the wrong legal standard by stating he could find "no clear evidence" that the coronary artery disease or diabetes mellitus caused or aggravated the peripheral nerve damage.  While the examiner's reference to "clear evidence" could cause confusion as to whether the correct legal standard was applied if viewed by itself, it is evident when reading the report as a whole that the correct standard was applied. 

First, the Board notes that the VA examiner was not only aware of but used the correct phrasing at the beginning of his report when he stated it is "less likely than not that the Veteran's peripheral neuropathy is caused or aggravated by his coronary artery disease or diabetes."  Second, in explaining the rationale for his opinion, the examiner stated he found no evidence of other types of diabetic neuropathy or evidence of ischemic damage to nerves caused by coronary artery disease and/or bypass surgery resulting in or aggravating peripheral neuropathy.  He also stated he found no evidence that diabetes mellitus or coronary artery disease and/or bypass surgery.  In essence, the evidence is unequivocal that there is a lack of evidence to support the claim.  The examiner's use of "clear evidence" would be appropriately used only if some supporting evidence existed, but was not definitive.  However, this is not the case since the examiner stated there was no evidence that diabetes mellitus or coronary artery disease and/or bypass surgery had caused or aggravated the Veteran's peripheral neuropathy.

Additional medical evidence against the claim includes a July 2010 record from an oncology physician's office that shows the Veteran was advised of the effects of chemotherapy treatment, which included neuropathy that could affect function of the body.  See page 85 of MTR - NGT received July 26, 2010.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for VA compensation for bilateral upper and lower extremity neuropathy on both a direct basis and as secondary to his service-connected type 2 diabetes mellitus and coronary artery disease and/or bypass surgery.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for right upper extremity peripheral neuropathy, including as secondary to service-connected type 2 diabetes mellitus or coronary artery disease is denied.

Service connection for left upper extremity peripheral neuropathy, including as secondary to service-connected type 2 diabetes mellitus or coronary artery disease is denied.

Service connection for right lower extremity peripheral neuropathy, including as secondary to service-connected type 2 diabetes mellitus or coronary artery disease is denied.

Service connection for left lower extremity peripheral neuropathy, including as secondary to service-connected type 2 diabetes mellitus or coronary artery disease is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


